Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	Claims 19-22 and 24-40 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Israelson (US 2014/0114265 A1); Willoughby (US 2012/0323192 A1); Buglino (US 2005/0054997 A1); and Oelund (US 2006/0195053 A1).  

	As to independent claims 1 and 33, Israelson teaches an adaptable ostomy base plate, ostomy adhesive wafer 100 FIg.1-3 [0054],ll.1-2] comprising: 

    PNG
    media_image1.png
    506
    527
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    686
    317
    media_image2.png
    Greyscale

 	(a) a film, elastic backing layer 121 Fig.3 [0047],ll.1-2; [0060],ll.3-6];  	(b) an adhesive, adhesive 122 Fig.3 deposited on the film 121 Fig.3 [0060],ll.3-6]; 	(c) a stoma-receiving through-going hole (aperture 120) formed through the film and adhesive FIg.1-3 [0058],ll.9]; 	(d) a first section, 1st or center zone 106 (FIg.1-3 [0054],ll.2-3 with adhesive [0004],ll.8-12;  	(e) a second section, 2nd zone 112 FIg.1-3 [0054],ll.11-12 with adhesive [0004],ll.8-12); with the first section 106 extending in a radial direction from an inner boundary [as inner periphery of central area of 106 Fig.1] defined by the stoma receiving through-going hole 120 to the second section 112 Fig.1,3; and the second section 112 Fig.1,3 extending in a radial direction from an outer boundary [outer periphery of 2nd section 112 Fig.1] of the adaptable ostomy base plate Fig.1,3; and	(f) a reinforcement ring [as outer ring of interconnecting parts 110 FIg.1 [0055],ll.3-4], connected to a distal surface of the film 121 Fig.3 at a radial location between the inner boundary and the outer boundary [as inner and outer periphery of central area 106 Fig.1] of the adaptable ostomy base plate Fig.1,3;	wherein the first section 106 extends between the inner boundary defined by the  a proximal side of the adaptable ostomy base plate substantially  convex along at least the second section/zone 112 [where (see claim interpretation above) the proximal surface of the flexible adhesive in the second section is capable of being provided in substantially convex shape (as flexible adhesive) and then formed into a concave  shape when applied (according to its broadest reasonable interpretation), in order to conform to any protruding surfaces as topography when applied, and in order to not have wrinkles or surplus of wafer which prevents leakages or friction due to the presence of wrinkles or surplus, as a desired property for this type of device [0042],ll.1-9).
 	Israelson does not teach that the first section comprises a series of concentric undulations provided on the distal surface of the film.

    PNG
    media_image3.png
    275
    300
    media_image3.png
    Greyscale
 	Willoughby teaches an adaptable ostomy base plate 2 Fig.1 [0019],ll.2, comprising adhesive flange 3 [0020],ll.1 with:  		(a) a film as a backing layer with (b) an adhesive disposed on a proximal side of the film/backing layer [0021],ll.1-3];  		(c) a stoma-receiving through-going hole, orifice 17 Fig.1 [0029],ll.1]; (d) a first section 13 Fig.1 [elastomeric sheet 13 [0024],ll.1-2]; surrounded by  		(e) a second section 3 Fig.1 [adhesive flange 3 [0020],ll.1]; and (f) a reinforcement ring 4 Fig.1 [coupling ring 4 [0020],ll.2];   	wherein the first section 13 comprises a series of concentric undulations 12 [as extending ridge and valleys Fig.1 of 12 integrated into 13 [0034],ll.2-3] and 14 Fig.1 [as extending ridge and valleys Fig.1 of urging part 14 of convoluted as undulating elastomer integrally formed with 13 [0030],ll.1-2]. 	As to dependent claims 29-30, Buglino teaches an adaptable ostomy base plate as an ostomy body fitment having a shapeable adhesive pad supported and shaped by a shape defining member as a reinforcing structure, where a portion of the adhesive pad is unsupported by the shape defining member/reinforcing structure, in order to mold the adhesive pad to fit around an individual’s stoma [Abstract, lines 1-8]. Buglino teaches that the ostomy base plate/fitment 42 comprises the moldable adhesive pad 44 and the reinforcing structure/shape defining member 46 and/or wall 50 as a resiliently flexible member that supports the adhesive pad 44 in a radially direction (from aperture 40 radially towards periphery at 70 Fig.3  e.g., such as providing a convex shape to encourage protrusion of the stoma [0051],ll.1-13]; and that the base plate/fitment further includes a release liner as a cover sheet 74 over the adhesive surface and contoured to match the shape of the adhesive Fig.3 [0062]; wherein:  		(as per claims 29-30) the release liner is adapted to hold and maintain the substantially convex shape of the proximal side of the second section of the adaptable ostomy base plate, (as per claim 30) where the release liner has a stiffness that is larger than a stiffness of the adaptable ostomy base plate [where reinforcing structure 46 as release liner provides a convex shape to encourage protrusion of the stoma [0051],ll.1-13]; and the release liner 74 is contoured to match the shape of the adhesive Fig.3 [0062].

 	As to dependent claims 31-32, Oelund teaches an ostomy base plate, adhesive patch 1 [0060],ll.2] comprising a backing layer 2 and an adhesive layer Fig.1, the wafer/patch comprising: a central area 3 around a stomal hole 4; a plurality of petals, radial zones 9; and bridges 6, 3rd areas 9, between the petals 9, [0060],ll.2-14]; wherein: 
		(as per claims 31-32) that the distal side or entire periphery of the second section of the adaptable ostomy base plate includes radially extending embossed lines that extend to the outer boundary of the adaptable ostomy base plate [where the radial bridges 6, forming the outer boundary of the base plate, have an embossed pattern of lines (as pattern of indentations 8 Fig.1), formed on a surface of bridge each of the plurality of bridges [0060],ll.11-13; and where the indentations are taught to be equivalent to embossing as for the same purpose [0012],ll.10-13].
 	However, as to independent claim 19, Israelson, Buglino, Oelund, and/or Willoughby fail to teach or fairly suggest that:  		the ostomy base plate further comprises a 2nd adhesive deposited on the first adhesive, with the first adhesive distal to the second adhesive and the second adhesive adapted to adhere to skin around a stoma; and  		the first section comprises a series of concentric undulations formed as a series of concentric undulations is formed in the first adhesive as a series of valleys of relatively lower adhesive thickness and ridges of relatively higher adhesive thickness, with the first adhesive formed to follow the series of concentric undulations in the film. 	It would not have been obvious to one of ordinary skill as of the effective filing date to modify the 1st adhesive and release liner of Israelson, Buglino, Oelund, and/or Willoughby, and one of skill would not have been motivated, to provide the above combination where a covering 2nd adhesive is provided one the 1st adhesive; and where the first section comprises a series concentric undulations formed as a series of concentric undulations is formed in the first adhesive as a series of valleys of relatively lower adhesive thickness and ridges of relatively higher adhesive thickness, with the first adhesive formed to follow the series of concentric undulations in the film.  Thus, 

 	However, as to independent claim 33, Israelson, Buglino, Oelund, and/or Willoughby fail to teach or fairly suggest that:  		the ostomy base plate further comprises a 2nd adhesive deposited on the first adhesive, with the first adhesive distal to the second adhesive and the second adhesive adapted to adhere to skin around a stoma; and  		the first section comprises a series of concentric undulations formed by pressing the film into the first adhesive, with the concentric undulations providing on the distal surface of the adaptable ostomy base plate with a series of ridges that extend between the inner boundary defined by the stoma receiving through-going hole to a location under the reinforcement ring. 	It would not have been obvious to one of ordinary skill as of the effective filing date to modify the 1st adhesive and release liner of Israelson, Buglino, Oelund, and/or Willoughby, and one of skill would not have been motivated, to provide the above combination where a covering 2nd adhesive is provided one the 1st adhesive; and where the first section comprises a series concentric undulations formed by pressing the film into the first adhesive, with the concentric undulations provided  on the distal surface of the adaptable ostomy base plate with a series of ridges that extend between the inner boundary defined by the stoma receiving through-going hole to a location under the reinforcement ring.  Thus, Israelson, Buglino, Oelund, and/or Willoughby fail to teach or suggest the above combination, and fail to provide any motivation to do so.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781